                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

GREGORY STILLMAN,                            )
                                             )
                      Plaintiff,             )
                                             )       Case No.: 4:19-cv-00222
v.                                           )
                                             )
WAL MART STORES EAST I, LP,                  )
                                             )
                      Defendant.             )
                                             )

                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on the 10th day of January 2020, an electronic copy of the

reports of Defendant’s Expert Witnesses were served on all counsel of record for Plaintiff.


                                             Respectfully submitted:


                                             /s/ M. Jared Marsh
                                             Lindsay P. Windham            (MO #66153)
                                             M. Jared Marsh                (MO #51817)
                                             HALBROOK WOOD, PC
                                             3500 West 75th Street, Suite 300
                                             Prairie Village, Kansas 66208
                                             TEL: (913) 529-1188
                                             FAX: (913) 529-1199
                                             E-MAIL: lwindham@halbrookwoodlaw.com
                                             E-MAIL: jmarsh@halbrookwoodlaw.com
                                             ATTORNEYS FOR DEFENDANT




                                                 1

         Case 4:19-cv-00222-DGK Document 56 Filed 01/10/20 Page 1 of 2
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 10th day of January 2020, the foregoing was
electronically mailed to:

James A. Montee
Amanda J. Blackwood
Jeffrey Blackwood
MONTEE LAW FIRM, P.C.
P.O. Box 127
St. Joseph, Missouri 65054
Tel: (816) 364-1650
Fax: (816) 364-1509
E-MAIL: monteelaw@outlook.com
E-MAIL: amontee@monteelawfirm.com
E-MAIL: jblackwood@monteelawfirm.com
ATTORNEYS FOR PLAINTIFF

                                            /s/ M. Jared Marsh
                                            ATTORNEY FOR DEFENDANT




                                               2

         Case 4:19-cv-00222-DGK Document 56 Filed 01/10/20 Page 2 of 2
